Per Curiam.
The petitioner, Eugene L. Mausbach, appeals the division of property, alimony order, and allowance of an attorney fee in this dissolution proceeding.
As required in cases of this nature, we have reviewed the record de novo to determine whether the district court abused its discretion in dividing the property, granting an amount of alimony, and allowing an attorney fee. See Decker v. Decker, 229 Neb. 347, 426 N.W.2d 533 (1988).
We determine that the trial court did not abuse its discretion in either the division of assets or its award of alimony and attorney fee. Accordingly, the decree of the trial court is affirmed. The request for attorney fees in this court is denied.
Affirmed.